Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is responsive to the communication filed 7/17/2019.  Claims 1-30 are pending and subject to the following restriction requirement.
Claim 27 contains an apparent typographical error.  For purposes of this Restriction/Election Requirement, Claim 27 is interpreted as dependent from claim 23.

Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I.  Claim(s) 1-12, drawn to a triple expression vector for expressing an antibody molecule comprising an Fc domain in prokaryotic and in eukaryotic cells, said triple expression vector comprising: a. a polynucleotide encoding an Fc domain protein; b. a polynucleotide encoding a phage coat protein; c. a cloning site for cloning genes coding an antibody molecule or a part thereof wherein the antibody molecule or part thereof does not comprise an Fc domain; d. a prokaryotic secretion signal sequence and a eukaryotic expression signal sequence, or a secretion signal sequence that drives efficient secretion in both prokaryotic and eukaryotic cells; e. a promoter for mediating expression in eukaryotic cells; f. a stop codon for preventing expression of the phage coat protein in eukaryotic cells.

Group II.  Claim(s) 13-15, drawn to a method of building a phage display library of antibody molecules comprising Fc domains, the method comprising the steps of: a. cloning nucleotide sequences coding antibody molecules a triple expression vector for expressing an antibody molecule comprising an Fc domain in prokaryotic and in eukaryotic cells, said triple expression vector comprising: a. a polynucleotide encoding an Fc domain protein; b. a polynucleotide encoding a phage coat protein; c. a cloning site for cloning genes coding an antibody molecule or a part thereof wherein the antibody molecule or part thereof does not comprise an Fc domain; d. a prokaryotic secretion signal sequence and a eukaryotic expression signal sequence, or a secretion signal sequence that drives efficient secretion in both prokaryotic and eukaryotic cells; e. a promoter for mediating expression in eukaryotic cells; f. a stop codon for preventing expression of the phage coat protein in eukaryotic cells, wherein the antibody molecules do not comprise Fc domains; b. combining the vector obtained in step a. with a helper phage; c. expressing the antibody molecules comprising Fc domains in the coats of phage particles.

Group III.  Claim(s) 16, drawn to a phage display library obtained by a method of building a phage display library of antibody molecules comprising Fc domains, the method comprising the steps of: a. cloning nucleotide sequences coding antibody molecules a triple expression vector for expressing an antibody molecule comprising an Fc domain in prokaryotic and in eukaryotic cells, said triple expression vector comprising: a. a polynucleotide encoding an Fc domain protein; b. a polynucleotide encoding a phage coat protein; c. a cloning site for cloning genes coding an antibody molecule or a part thereof wherein the antibody molecule or part thereof does not comprise an Fc domain; d. a prokaryotic secretion signal sequence and a eukaryotic expression signal sequence, or a secretion signal sequence that drives efficient secretion in both prokaryotic and eukaryotic cells; e. a promoter for mediating expression in eukaryotic cells; f. a stop codon for preventing expression of the phage coat protein in eukaryotic cells, wherein the antibody molecules do not comprise Fc domains; b. combining the vector obtained in step a. with a helper phage; c. expressing the antibody molecules comprising Fc domains in the coats of phage particles.

Group IV.  Claim(s) 17-21, drawn to a method of identifying antibody molecules comprising Fc domains having binding affinity to an antigen of interest, said method comprising the steps of: a. obtaining a phage display library according to  a phage display library obtained by a method of building a phage display library of antibody molecules comprising Fc domains, the method comprising the steps of: a. cloning nucleotide sequences coding antibody molecules a triple expression vector for expressing an antibody molecule comprising an Fc domain in prokaryotic and in eukaryotic cells, said triple expression vector comprising: a. a polynucleotide encoding an Fc domain protein; b. a polynucleotide encoding a phage coat protein; c. a cloning site for cloning genes coding an antibody molecule or a part thereof wherein the antibody molecule or part thereof does not comprise an Fc domain; d. a prokaryotic secretion signal sequence and a eukaryotic expression signal sequence, or a secretion signal sequence that drives efficient secretion in both prokaryotic and eukaryotic cells; e. a promoter for mediating expression in eukaryotic cells; f. a stop codon for preventing expression of the phage coat protein in eukaryotic cells, wherein the antibody molecules do not comprise Fc domains; b. combining the vector obtained in step a. with a helper phage; c. expressing the antibody molecules comprising Fc domains in the coats of phage particles; b. screening said library for antibody molecules having binding affinity to the antigen of interest.

Group V.  Claim(s) 22, drawn to an information carrier containing the molecular identity marker of a method of identifying antibody molecules comprising Fc domains having binding affinity to an antigen of interest, said method comprising the steps of: a. obtaining a phage display library according to  a phage display library obtained by a method of building a phage display library of antibody molecules comprising Fc domains, the method comprising the steps of: a. cloning nucleotide sequences coding antibody molecules a triple expression vector for expressing an antibody molecule comprising an Fc domain in prokaryotic and in eukaryotic cells, said triple expression vector comprising: a. a polynucleotide encoding an Fc domain protein; b. a polynucleotide encoding a phage coat protein; c. a cloning site for cloning genes coding an antibody molecule or a part thereof wherein the antibody molecule or part thereof does not comprise an Fc domain; d. a prokaryotic secretion signal sequence and a eukaryotic expression signal sequence, or a secretion signal sequence that drives efficient secretion in both prokaryotic and eukaryotic cells; e. a promoter for mediating expression in eukaryotic cells; f. a stop codon for preventing expression of the phage coat protein in eukaryotic cells, wherein the antibody molecules do not comprise Fc domains; b. combining the vector obtained in step a. with a helper phage; c. expressing the antibody molecules comprising Fc domains in the coats of phage particles; b. screening said library for antibody molecules having binding affinity to the antigen of interest, further comprising the step of establishing a molecular identity marker of an antibody molecule having binding affinity to the antigen of interest. 

Group VI.  Claim(s) 23-25, drawn to a method of producing an antibody molecule or part thereof comprising an Fc domain, said method comprising the step of expressing a triple expression vector for expressing an antibody molecule comprising an Fc domain in prokaryotic and in eukaryotic cells, said triple expression vector comprising: a. a polynucleotide encoding an Fc domain protein; b. a polynucleotide encoding a phage coat protein; c. a cloning site for cloning genes coding an antibody molecule or a part thereof wherein the antibody molecule or part thereof does not comprise an Fc domain; d. a prokaryotic secretion signal sequence and a eukaryotic expression signal sequence, or a secretion signal sequence that drives efficient secretion in both prokaryotic and eukaryotic cells; e. a promoter for mediating expression in eukaryotic cells; f. a stop codon for preventing expression of the phage coat protein in eukaryotic cells, having cloned therein a nucleotide sequence coding an antibody molecule or part thereof wherein the antibody molecule or part thereof does not comprise an Fc domain, in a prokaryotic cell.

Group VII.  Claim(s) 26, drawn to an antibody molecule produced by a method of producing an antibody molecule or part thereof comprising an Fc domain, said method comprising the step of expressing a triple expression vector for expressing an antibody molecule comprising an Fc domain in prokaryotic and in eukaryotic cells, said triple expression vector comprising: a. a polynucleotide encoding an Fc domain protein; b. a polynucleotide encoding a phage coat protein; c. a cloning site for cloning genes coding an antibody molecule or a part thereof wherein the antibody molecule or part thereof does not comprise an Fc domain; d. a prokaryotic secretion signal sequence and a eukaryotic expression signal sequence, or a secretion signal sequence that drives efficient secretion in both prokaryotic and eukaryotic cells; e. a promoter for mediating expression in eukaryotic cells; f. a stop codon for preventing expression of the phage coat protein in eukaryotic cells, having cloned therein a nucleotide sequence coding an antibody molecule or part thereof wherein the antibody molecule or part thereof does not comprise an Fc domain, in a prokaryotic cell.

Group VIII.  Claim(s) 27-29, drawn to a method of producing an antibody molecule or part thereof comprising an Fc domain, said method comprising the step of expressing a triple expression vector for expressing an antibody molecule comprising an Fc domain in prokaryotic and in eukaryotic cells, said triple expression vector comprising: a. a polynucleotide encoding an Fc domain protein; b. a polynucleotide encoding a phage coat protein; c. a cloning site for cloning genes coding an antibody molecule or a part thereof wherein the antibody molecule or part thereof does not comprise an Fc domain; d. a prokaryotic secretion signal sequence and a eukaryotic expression signal sequence, or a secretion signal sequence that drives efficient secretion in both prokaryotic and eukaryotic cells; e. a promoter for mediating expression in eukaryotic cells; f. a stop codon for preventing expression of the phage coat protein in eukaryotic cells, having cloned therein a nucleotide sequence coding an antibody molecule or part thereof wherein the antibody molecule or part thereof does not comprise an Fc domain, in a eukaryotic cell. 

Group IX.  Claim(s) 30, drawn to an antibody molecule produced by a method of producing an antibody molecule or part thereof comprising an Fc domain, said method comprising the step of expressing a triple expression vector for expressing an antibody molecule comprising an Fc domain in prokaryotic and in eukaryotic cells, said triple expression vector comprising: a. a polynucleotide encoding an Fc domain protein; b. a polynucleotide encoding a phage coat protein; c. a cloning site for cloning genes coding an antibody molecule or a part thereof wherein the antibody molecule or part thereof does not comprise an Fc domain; d. a prokaryotic secretion signal sequence and a eukaryotic expression signal sequence, or a secretion signal sequence that drives efficient secretion in both prokaryotic and eukaryotic cells; e. a promoter for mediating expression in eukaryotic cells; f. a stop codon for preventing expression of the phage coat protein in eukaryotic cells, having cloned therein a nucleotide sequence coding an antibody molecule or part thereof wherein the antibody molecule or part thereof does not comprise an Fc domain, in a eukaryotic cell. 

	As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept.”  Moreover, as stated in PCT Rule 13.2, "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features."  Furthermore, Rule 13.2 defines "special technical features" as "those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art."
The inventions listed in group's I to IX do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reason: 
The special technical feature of the Group I invention, a triple expression vector for expressing an antibody molecule comprising an Fc domain in prokaryotic and in eukaryotic cells, said triple expression vector comprising: a. a polynucleotide encoding an Fc domain protein; b. a polynucleotide encoding a phage coat protein; c. a cloning site for cloning genes coding an antibody molecule or a part thereof wherein the antibody molecule or part thereof does not comprise an Fc domain; d. a prokaryotic secretion signal sequence and a eukaryotic expression signal sequence, or a secretion signal sequence that drives efficient secretion in both prokaryotic and eukaryotic cells; e. a promoter for mediating expression in eukaryotic cells; f. a stop codon for preventing expression of the phage coat protein in eukaryotic cells, does not present a contribution over the prior art.  Tesar et al. (2013) Protein Engineering, Design and Selection volume 26 pages 655 to 662 cited in the 8/2/2019 IDS (hereinafter referred to as "Tesar") teaches a triple expression vector for expressing an antibody molecule comprising an Fc domain in prokaryotic and in eukaryotic cells, said triple expression vector comprising: a. a polynucleotide encoding an Fc domain protein; b. a polynucleotide encoding a phage coat protein; c. a cloning site for cloning genes coding an antibody molecule or a part thereof wherein the antibody molecule or part thereof does not comprise an Fc domain; d. a prokaryotic secretion signal sequence and a eukaryotic expression signal sequence, or a secretion signal sequence that drives efficient secretion in both prokaryotic and eukaryotic cells; e. a promoter for mediating expression in eukaryotic cells; f. a stop codon for preventing expression of the phage coat protein in eukaryotic cells (see entire document, especially Figures 1 to 4 and pages 655 to 667).
 Since Applicant’s invention does not contribute a special technical feature when viewed over the prior art they do not have a single inventive concept and thus the claims lack unity of invention. Therefore, the instant invention lacks Unity of Invention and restriction is set forth as it applies to U.S. practice.
Applicant is advised that the reply to this requirement to be complete must include an election of the invention to be examined even though the requirement may be traversed (37 CFR 1.143). 

Consideration of Rejoinder
The examiner has required restriction between product and process claims. Where Applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Correction of Inventorship
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).

Species Election
This application contains claims directed to more than one species of the generic invention.  These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.  
The Applicant is required to further elect a single ultimate species for each of the following:
	If the Applicant elects Group I, the Applicant is required to make an election from A, B, C, D, E and F (six total elections):
	A.  A single specific species selection of the "secretion signal sequence(s)".  For example, the Applicant could elect "a prokaryotic secretion signal sequence and a eukaryotic expression signal sequence" OR "a secretion signal sequence that drives efficient secretion in both prokaryotic and eukaryotic cells".
	B.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding a polyadenylation tail".
	C.  A single specific selection of a product either with OR without the structure "a Kozak sequence".
	D.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding an antibody hinge molecule".
	E.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding an antibody CH2 domain".
	F.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding an antibody CH3 domain".

	If the Applicant elects Group II, the Applicant is required to make an election from A, B, C, D, E, F and G (seven total elections):
	A.  A single specific species selection of the "secretion signal sequence(s)".  For example, the Applicant could elect "a prokaryotic secretion signal sequence and a eukaryotic expression signal sequence" OR "a secretion signal sequence that drives efficient secretion in both prokaryotic and eukaryotic cells".
	B.  A single specific species selection of "the antibody molecules comprising the Fc domains".  For example, the Applicant could elect "scFv-Fc molecules" OR "VL-Fc molecules".
	C.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding a polyadenylation tail".
	D.  A single specific selection of a product either with OR without the structure "a Kozak sequence".
	E.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding an antibody hinge molecule".
	F.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding an antibody CH2 domain".
	G.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding an antibody CH3 domain".

	If the Applicant elects Group III, the Applicant is required to make an election from A, B, C, D, E, F and G (seven total elections):
	A.  A single specific species selection of the "secretion signal sequence(s)".  For example, the Applicant could elect "a prokaryotic secretion signal sequence and a eukaryotic expression signal sequence" OR "a secretion signal sequence that drives efficient secretion in both prokaryotic and eukaryotic cells".
	B.  A single specific species selection of "the antibody molecules comprising the Fc domains".  For example, the Applicant could elect "scFv-Fc molecules" OR "VL-Fc molecules".
	C.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding a polyadenylation tail".
	D.  A single specific selection of a product either with OR without the structure "a Kozak sequence".
	E.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding an antibody hinge molecule".
	F.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding an antibody CH2 domain".
	G.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding an antibody CH3 domain".

	If the Applicant elects Group IV, the Applicant is required to make an election from A, B, C, D, E, F and G (seven total elections):
	A.  A single specific species selection of the "secretion signal sequence(s)".  For example, the Applicant could elect "a prokaryotic secretion signal sequence and a eukaryotic expression signal sequence" OR "a secretion signal sequence that drives efficient secretion in both prokaryotic and eukaryotic cells".
	B.  A single specific species selection of "the antibody molecules comprising the Fc domains".  For example, the Applicant could elect "scFv-Fc molecules" OR "VL-Fc molecules".
	C.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding a polyadenylation tail".
	D.  A single specific selection of a product either with OR without the structure "a Kozak sequence".
	E.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding an antibody hinge molecule".
	F.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding an antibody CH2 domain".
	G.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding an antibody CH3 domain".

	If the Applicant elects Group V, the Applicant is required to make an election from A, B, C, D, E, F and G (seven total elections):
	A.  A single specific species selection of the "secretion signal sequence(s)".  For example, the Applicant could elect "a prokaryotic secretion signal sequence and a eukaryotic expression signal sequence" OR "a secretion signal sequence that drives efficient secretion in both prokaryotic and eukaryotic cells".
	B.  A single specific species selection of "the antibody molecules comprising the Fc domains".  For example, the Applicant could elect "scFv-Fc molecules" OR "VL-Fc molecules".
	C.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding a polyadenylation tail".
	D.  A single specific selection of a product either with OR without the structure "a Kozak sequence".
	E.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding an antibody hinge molecule".
	F.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding an antibody CH2 domain".
	G.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding an antibody CH3 domain".

	If the Applicant elects Group VI, the Applicant is required to make an election from A, B, C, D, E, F and G (seven total elections):
	A.  A single specific species selection of the "secretion signal sequence(s)".  For example, the Applicant could elect "a prokaryotic secretion signal sequence and a eukaryotic expression signal sequence" OR "a secretion signal sequence that drives efficient secretion in both prokaryotic and eukaryotic cells".
	B.  A single specific species selection of "the antibody molecules comprising the Fc domains".  For example, the Applicant could elect "scFv-Fc molecules" OR "VL-Fc molecules".
	C.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding a polyadenylation tail".
	D.  A single specific selection of a product either with OR without the structure "a Kozak sequence".
	E.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding an antibody hinge molecule".
	F.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding an antibody CH2 domain".
	G.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding an antibody CH3 domain".

	If the Applicant elects Group VII, the Applicant is required to make an election from A, B, C, D, E, F and G (seven total elections):
	A.  A single specific species selection of the "secretion signal sequence(s)".  For example, the Applicant could elect "a prokaryotic secretion signal sequence and a eukaryotic expression signal sequence" OR "a secretion signal sequence that drives efficient secretion in both prokaryotic and eukaryotic cells".
	B.  A single specific species selection of "the antibody molecules comprising the Fc domains".  For example, the Applicant could elect "scFv-Fc molecules" OR "VL-Fc molecules".
	C.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding a polyadenylation tail".
	D.  A single specific selection of a product either with OR without the structure "a Kozak sequence".
	E.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding an antibody hinge molecule".
	F.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding an antibody CH2 domain".
	G.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding an antibody CH3 domain".

	If the Applicant elects Group VIII, the Applicant is required to make an election from A, B, C, D, E, F and G (seven total elections):
	A.  A single specific species selection of the "secretion signal sequence(s)".  For example, the Applicant could elect "a prokaryotic secretion signal sequence and a eukaryotic expression signal sequence" OR "a secretion signal sequence that drives efficient secretion in both prokaryotic and eukaryotic cells".
	B.  A single specific species selection of "the antibody molecules comprising the Fc domains".  For example, the Applicant could elect "scFv-Fc molecules" OR "VL-Fc molecules".
	C.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding a polyadenylation tail".
	D.  A single specific selection of a product either with OR without the structure "a Kozak sequence".
	E.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding an antibody hinge molecule".
	F.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding an antibody CH2 domain".
	G.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding an antibody CH3 domain".

	If the Applicant elects Group IX, the Applicant is required to make an election from A, B, C, D, E, F and G (seven total elections):
	A.  A single specific species selection of the "secretion signal sequence(s)".  For example, the Applicant could elect "a prokaryotic secretion signal sequence and a eukaryotic expression signal sequence" OR "a secretion signal sequence that drives efficient secretion in both prokaryotic and eukaryotic cells".
	B.  A single specific species selection of "the antibody molecules comprising the Fc domains".  For example, the Applicant could elect "scFv-Fc molecules" OR "VL-Fc molecules".
	C.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding a polyadenylation tail".
	D.  A single specific selection of a product either with OR without the structure "a Kozak sequence".
	E.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding an antibody hinge molecule".
	F.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding an antibody CH2 domain".
	G.  A single specific selection of a product either with OR without the structure "a nucleotide sequence coding an antibody CH3 domain".

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise include all the limitations of an allowed generic claim as provided by 37 CFR 1.141.  If claims are added after the election, Applicant must indicate which are readable upon the elected species.  MPEP § 809.02(a).
The claims are deemed to correspond to the species listed above in the following manner:  Please see the above species selection for correspondence between the claims and the species selection.
The following claim(s) are generic: 1, 13, 16, 17, 22, 23, 26, 27, and 30
The species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, the species lack the same or corresponding special technical features, because they do not share a common core structure and/or function. The different species would also differ in their reactivity and the starting materials from which they are made. For example, the different species of the "secretion signal sequence(s)" could be "a prokaryotic secretion signal sequence and a eukaryotic expression signal sequence" OR "a secretion signal sequence that drives efficient secretion in both prokaryotic and eukaryotic cells", which species do not share the same core structure and do not have the same function. Similarly, the different species of methods are also structurally and/or functionally different from each other because they would require different steps and/or reagents. Consequently, the species have different issues regarding patentability. Thus the unity of invention between each species subgroup is lacking.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added.  An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election of the species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, Applicant must indicate which of these claims are readable on the elected species.
Upon the allowance of a generic claim, Applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christian Boesen whose telephone number is 571-270-1321.  The Examiner can normally be reached on Monday-Friday 9:00 AM to 5:00 PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
/CHRISTIAN C BOESEN/Primary Examiner, Art Unit 1639